DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed 9/22/2020, are pending.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application 13/787,729, now US Patent 10,783,139, filed 3/6/2013, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1-2, 4-11, and 13-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gruber et al. (US Publication 2012/0016678 A1)
	As per claim 1, Gruber teaches A method of providing a task assistant to provide an interface to an application, (see Abstract, “Intelligent automated assistant”)
the method comprising: receiving input from a user through multimodal input including a plurality of speech input, typing input, and touch input; (paragraph 0310, 0362, input from a user is received, paragraph 0139, 0140, 0141, 0145, the input being voice (paragraph 0140), text, (paragraph 0141) and selection input (paragraph 0145))
interpreting the input, and providing a formatted query to the application; (paragraph 0384, 0388, a language interpreter component can analyze the received input and interpret the input to generate a query based on the interpretation, paragraph 0129, 0135, the query being a request for services to an application based on input elicitation, the query from input elicitation interpreted as the formatted query)
receiving data from the application in response to the query; (paragraph 0161, 0306, 0307, the automated assistant performs a search based on the query and produces results)
and providing a response to the user through multimodal output including a plurality of: speech output, text output, non-speech audio output, haptic output, and visual non-text output. (paragraph 0161, results are presented to a user, and paragraph 0138, one or more types of output may be provided, paragraph 0148-0159, the output including text, speech, actuator, graphical, and invoking of other applications)
As per claim 2, Gruber teaches the response is provided through an overlay, displayed on top of a display of the application. (Figure 12, paragraph 0123, 0297, the automated assistant displayed in the screen)
As per claim 4, Gruber teaches providing the response to the user further includes displaying the interpreted input to the user, such that information about the query is provided with the response. (Figure 2 reference 101C, paragraph 0162, response displayed to user)
As per claim 5, Gruber teaches enabling a user to interact with the interpreted input display, to modify the query. (paragraph 0135, 0242, 0244, active input elicitation to refine query; Additionally, the limitation is directed towards intended result, ie enabling, and does not teach a step to be performed)
As per claim 6, Gruber teaches providing a soft invocation for the task assistant. (paragraph 0243, initiate input)
As per claim 7, Gruber teaches the soft invocation comprises one of: a button in a menu bar of the application, a button in a title bar of the application, a button in a header space of the application, a transparent ghost button floating over standard display of the application, a touch-input pattern, a movement input pattern, and an audio wake-up command. (paragraph 0087, 0243, initiate input through interface, such as pressing a button)
As per claim 8, Gruber teaches interpreting the input comprises: determining whether the input is unambiguous, and when the input is complete, generating the formatted query for the application. (paragraph 0473, the user intent from the input is determined to be strongly supported,  and the query is made)
As per claim 9, Gruber teaches when the input is not unambiguous, requesting clarification from the user, to enable construction of a complete query. (paragraph 0088, if the input is ambiguous or needs clarification, assistant obtains needed information from user, and paragraph 0473, if there is completion ambiguity, a prompt for more information is made; Additionally, the limitation is directed towards intended result, ie enabling, and does not teach a step to be performed)

As per claim 10, Gruber teaches A task assistant to provide an interface to an application, (see Abstract, “Intelligent automated assistant”)
the task assistant comprising: an input user interface to receive input from a user through multimodal input including a plurality of speech input, typing input, and touch input; (paragraph 0310, 0362, input from a user is received, paragraph 0139, 0140, 0141, 0145, the input being voice (paragraph 0140), text, (paragraph 0141) and selection input (paragraph 0145))
a command interpreter to interpret the input, and providing a formatted query to the application; (paragraph 0384, 0388, a language interpreter component can analyze the received input and interpret the input to generate a query based on the interpretation, paragraph 0129, 0135, the query being a request for services to an application based on input elicitation, the query from input elicitation interpreted as the formatted query)
a communication logic to receive data from the application in response to the query; (paragraph 0161, 0306, 0307, the automated assistant performs a search based on the query and produces results)

As per claim 11, Gruber teaches the response is provided through an overlay, displayed on top of a display of the application. (Figure 12, paragraph 0123, 0297, the automated assistant displayed in the screen)
As per claim 13, Gruber teaches providing the response to the user further includes displaying the interpreted input to the user, such that information about the query is provided with the response. (Figure 2 reference 101C, paragraph 0162, response displayed to user)
As per claim 14, Gruber teaches the input user interface further to enable a user to interact with the interpreted input display, to modify the query. (paragraph 0135, 0242, 0244, active input elicitation to refine query; Additionally, the limitation is directed towards intended result, ie enabling, and does not teach a step to be performed)
As per claim 15, Gruber teaches: a soft invoke logic to provide a soft invocation for the task assistant. (paragraph 0243, initiate input)
As per claim 16, Gruber teaches the soft invocation comprises one of: a button in a menu bar of the application, a button in a title bar of the application, a button in a header space of the application, a transparent ghost button floating over standard display of the application, a touch-input pattern, a movement input pattern, and an audio 
As per claim 17, Gruber teaches interpreting the input comprises: the command interpreter to determine whether the input is unambiguous, and when the input is complete, generating the formatted query for the application. (paragraph 0473, the user intent from the input is determined to be strongly supported,  and the query is made)
As per claim 18, Gruber teaches when the input is not unambiguous, the system requesting clarification from the user, to enable construction of a complete query. (paragraph 0088, if the input is ambiguous or needs clarification, assistant obtains needed information from user, and paragraph 0473, if there is completion ambiguity, a prompt for more information is made; Additionally, the limitation is directed towards intended result, ie enabling, and does not teach a step to be performed)

As per claim 19, Gruber teaches A task assistant system to improve interaction with an underlying application, (see Abstract, “Intelligent automated assistant”)
the task assistant comprising: a client application comprising: an input user interface to receive input from a user through multimodal input including a plurality of speech input, typing input, and touch input; (paragraph 0310, 0362, input from a user is received, paragraph 0139, 0140, 0141, 0145, the input being voice (paragraph 0140), text, (paragraph 0141) and selection input (paragraph 0145))
an output user interface to provide a response to the user through multimodal output including a plurality of: speech output, text output, non-speech audio output, haptic output, and visual non-text output; (paragraph 0161, results are presented to a 
and a communication logic to enable the client application to communicate with other elements of the system; (Figure 1 reference 1080, paragraph 0458, 0462, 0463, a dialog flow processor enables the client to communicate)
a multimodal input interpreter to receive the input from the client application, (paragraph 0310, 0362, input from a user is received)
the multimodal input interpreter comprising: a command interpreter to interpret the input, and provide a formatted query to the underlying application; (paragraph 0384, 0388, a language interpreter component can analyze the received input and interpret the input to generate a query based on the interpretation, paragraph 0129, 0135, the query being a request for services to an application based on input elicitation, the query from input elicitation interpreted as the formatted query)
a communication logic to receive data from the application in response to the query, and send the data to the client application for display in the output user interface. (paragraph 0161, 0306, 0307, the automated assistant performs a search based on the query and produces results)
As per claim 20, Gruber teaches a soft invoke logic to provide a soft invocation of the client application. (paragraph 0243, initiate input)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al. (US Publication 2012/0016678 A1) in view of Eriksson et al. (US Publication 2013/0219303 A1)
As per claim 3, Gruber is taught as per claim 1 above. Gruber does not explicitly indicate the task assistant is displayed as a semi-transparent overlay on the application.  
Eriksson teaches the task assistant is displayed as a semi-transparent overlay on the application.  (paragraph 0085, 0086, a user interface is embodied in a semi-transparent window displayed over a currently utilized application window, paragraph 0095, the user interface able to receive multiple types of input)


As per claim 12, Gruber is taught as per claim 10 above. Gruber does not explicitly indicate the task assistant is displayed as a semi-transparent overlay on the application.  
Eriksson teaches the task assistant is displayed as a semi-transparent overlay on the application.  (paragraph 0085, 0086, a user interface is embodied in a semi-transparent window displayed over a currently utilized application window, paragraph 0095, the user interface able to receive multiple types of input)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Gruber’s method of providing a task assistant for multi-modal input and output with Eriksson’s ability to provide semi-transparent windows over a current application for application receiving multi-modal input. This gives the user the ability to display the intelligent automated assistant in a semi-transparent window over a current application window. The motivation for doing so would be to improve the graphical user interface presented to a user (paragraph 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saylor (US Publication 2011/0286586 A1)
Ehsani (US Publication 2013/0226892 A1)
Ativanichayaphong (US Patent 8,788,620 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168